Exhibit 10.1
 
RESTRICTED STOCK AGREEMENT


This Restricted Stock Agreement (this “Agreement”) entered into as of June 27,
2018, sets forth the terms and conditions of an award (this “Award”) of
restricted stock granted by VerifyMe, Inc., a Nevada corporation (the
“Company”), to ________________ (the “Recipient”).


WHEREAS, the Company is of the opinion that its interests will be advanced by
granting the Recipient a proprietary interest in it, thus providing the
Recipient with a more direct stake in its welfare and creating a closer
relationship between the Recipient’s interests and those of the Company.


NOW, THEREFORE, in consideration of services rendered to the Company by the
Recipient and other good and valuable consideration, receipt of which is
acknowledged, the Company hereby grants this award to the Recipient on the terms
expressed herein.
 
               1.           Award.  As of the date of this Agreement, the
Recipient has been granted __________ shares of restricted common stock
(“Restricted Stock”) for being a ___________________; on the terms and
conditions herein set forth.  All certificates issued shall contain an
appropriate restrictive legend.
 
2.           Vesting.  The Restricted Stock shall vest quarterly over a one-year
period from the date of this Agreement, subject to continued services as a
_________________ of the Company on each applicable vesting date.  In lieu of
fractional vesting, the shares shall be rounded up each time until fractional
shares are eliminated.  The Restricted Stock shall be unregistered unless the
Company voluntarily files a registration statement covering such shares with the
Securities and Exchange Commission


3.          Forfeiture.  Notwithstanding any other provision of this Agreement,
at the option of the Board of Directors or the Compensation Committee, all
shares of Restricted Stock subject to this Agreement shall be immediately
forfeited in the event of the Recipient:


(a)          Purchasing or selling securities of the Company without written
authorization in accordance with the Company’s inside information guidelines
then in effect;


(b)          Breaching any duty of confidentiality including that required by
the Company’s inside information guidelines then in effect;


(c)          Competing with the Company;


(d)          Recruiting Company personnel after ceasing to be a director;


                              (e ).      The Recipient acts in a disloyal manner
to the Company; or


                              (f).        The Recipient has acted against the
interests of the Company.
 

--------------------------------------------------------------------------------

 
Notwithstanding any other provision of this Agreement, if the Recipient ceases
to act in the capacity as described in Section 2 prior to the date that all of
the shares of Restricted Stock are vested, the Recipient shall automatically
forfeit to the Company all unvested shares.  Shares that are not vested are
referred to herein as Unvested Shares.


4.          Profits on the Sale of Certain Shares; Cancellation.  If any of the
events specified in Section 3 of this Agreement occur within one year from the
last day as service as a director (the “Termination Date”), all profits earned
from the Recipient’s sale of the Company’s Restricted Stock during the two-year
period commencing one year prior to the Termination Date shall be forfeited and
forthwith paid by the Recipient to the Company.  Further, in such event, the
Company may at its option cancel the shares of Restricted Stock granted under
this Agreement.  The Company’s rights under this Section 5 do not lapse one year
from the Termination Date but are a contract right subject to any appropriate
statutory limitation period.


5.          Stop-Transfer Notices. The Recipient agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate stop transfer instructions to its stock transfer agent.

 
6.          Refusal to Transfer.  The Company shall not be required to transfer
on its books any of the Restricted Stock that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or to treat
as owner of such Restricted Stock or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Restricted Stock
shall have been so transferred.
 
7.          Tax Withholding.  The Recipient acknowledges and agrees that the
Company may require the Recipient to pay, or may withhold from sums owed by the
Company to the Recipient, any amount that the Company, in its sole discretion,
deems necessary to comply with any federal, state or local withholding
requirements for income tax purposes.  The failure to pay the required taxes to
the Company within 10 day after written request shall permit the Company to
decline to remove the restrictive legend on the stock certificate.
 
8.          Section 83(b) Election.  The Recipient hereby acknowledges that he
or she may file a Section 83(b) election with the Internal Revenue Service
within 30 days of the date hereof, electing thereby to be taxed on the fair
market value of the Restricted Stock as of the date hereof. Absent such an
election, ordinary income will be measured and recognized by the Recipient as
the shares vest (that is, each year on the anniversary of the date hereof).  If
the Recipient makes a Section 83(b) election and later forfeits any unvested
Restricted Stock upon termination of service to the Company, the Recipient could
suffer adverse tax consequences.  The Recipient is strongly encouraged to seek
the advice of his or her own tax consultants in connection with the grant of the
Restricted Stock and the advisability of filing of an election under Section
83(b) of the Internal Revenue Code.
 
2

--------------------------------------------------------------------------------

 
The Recipient acknowledges that it is his or her sole responsibility and not the
Company’s responsibility to file the election under Section 83(b), even if  the
Recipient requests the Company or its representative to make this filing on the
recipient’s behalf.
 
9.          No Guarantee of Continued Service.  The Recipient acknowledges and
agrees that the Restricted Stock shall vest only through continued service to
the Company as a director or, through a Change of Control of the Company as
defined in Section 9. The Recipient further acknowledges and agrees that neither
this Agreement nor the vesting schedule set forth herein constitute an express
or implied promise of continued service as a director of the Company and shall
not interfere with the Company’s shareholders’ or the Recipient’s right to
terminate the Recipient’s relationship with the Company at any time, with or
without cause. In the event of a Change of Control, as defined in Section 9, all
Unvested Shares will immediately vest as of one minute prior to the Change of
Control.


Change of Control means and includes each of the following:


                                                (1) A sale, transfer, or other
disposition by the Company through a single transaction or a series of
transactions of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities to any Person
who is not an Affiliate and a replacement of the majority of the members of the
Board under Clause 4 below. For purposes of this definition, the term “Person”
shall mean and include any individual, partnership, joint venture, association,
trust, corporation, or other entity (including a “group” as referred to in
Section 13(d)(3) of the Securities Exchange Act of 1934). For purposes of this
definition, the term “Affiliate” shall mean any Person who is an executive
officer, director or  more than 10% shareholder of the Company or who, directly
or indirectly, individually or through any person or entity, has the power to
control the Company;
                               
                                                (2) A sale, transfer, or other
disposition through a single transaction or a series of related transactions of
all or substantially all of the assets of the Company;
                               
                                                 (3) Any consolidation or merger
of the Company, unless immediately after the consolidation or merger the holders
of the common stock of the Company immediately prior to the consolidation or
merger are the beneficial owners of securities of the surviving corporation
representing at least 50% of the combined voting power of the surviving
corporation’s then outstanding securities; or
                               
                                                 (4) Within a 12 month period,
individuals who, as of the beginning of such period, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the
beginning of such period whose election or nomination for election was approved
by a vote of at least a majority of the Incumbent Directors then on the Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies by or on behalf of any person other than the Board shall be deemed to be
an Incumbent Director.
 
3

--------------------------------------------------------------------------------



10.          Notices and Addresses.  All notices, offers, acceptance and any
other acts under this  Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered to the addressees in person, by FedEx or
similar overnight next business day delivery, or by email delivery followed by
overnight next day delivery, as follows:



The Recipient:           To the Recipient at the address on the signature
page of this Agreement           The Company:   VerifyMe, Inc.
Clinton Square
75 S. Clinton Ave., Suite 510
Rochester, NY 14604
Attention: Patrick White
Email: patrick@verify.com
          with a copy to:   Michael D. Harris, Esq.

Nason, Yeager, Gerson, White & Lioce, P.A.
3001 PGA Boulevard, Suite 305
Palm Beach Gardens, FL  33410
Email: mharris@nasonyeager.com

 
or to such other address as either of them, by notice to the other may designate
from time to time.    Time shall be counted to, or from, as the case may be, the
delivery in person or by mailing.


11.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.


12.          Attorney’s Fees.  In the event that there is any controversy or
claim arising out of or relating to this Agreement, or to the interpretation,
breach or enforcement thereof, and any action or proceeding that is commenced to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to reasonable attorneys’ fees, costs and expenses (including such fees and costs
on appeal).


13.          Severability.  If any term or condition of this Agreement shall be
invalid or unenforceable to any extent or in any application, then the remainder
of this Agreement, and such term or condition except to such extent or in such
application, shall not be affected hereby and each and every term and condition
of this Agreement shall be valid and enforced to the fullest extent and in the
broadest application permitted by law.


14.          Entire Agreement.  This Agreement represents the entire agreement
and understanding between the parties and supersedes all prior negotiations,
understandings, representations (if any), and agreements made by and between the
parties.  Each party specifically acknowledges, represents and warrants that
they have not been induced to sign this Agreement.
 
4

--------------------------------------------------------------------------------

 
                15.           Governing Law.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Nevada.
 
                16.           Headings.  The headings in this Agreement are for
the purpose of convenience only and are not intended to define or limit the
construction of the provisions hereof.
 


 
[Signature Page To Follow]
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date aforesaid.
 
 
 
VERIFYME, INC.
 
 
 
 
 
 
 
By:
 
 
 
Patrick White
 
 
Chief Executive Officer
 
 
 
 
 
 
 
RECIPIENT
 
 
 
 
 
 
 
By:
 
 
 
 
       
 
Address of the Recipient:
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
Email address:
 
 

 
 
6

--------------------------------------------------------------------------------